
	

113 HR 4851 IH: Reciprocal Access to Tibet Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4851
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. McGovern (for himself, Mr. Pitts, Mr. Wolf, and Mr. Ellison) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To promote access for United States officials, journalists, and other citizens to Tibetan areas of
			 the People’s Republic of China, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Reciprocal Access to Tibet Act of 2014.
		2.FindingsCongress finds the following:
			(1)The Chinese Government does not grant United States officials, journalists, and other citizens
			 access to the People’s Republic of China on a reciprocal basis to the
			 access the United States Government grants Chinese officials, journalists,
			 and citizens.
			(2)The Chinese Government imposes greater restrictions on travel to Tibetan areas than to other areas
			 of the People’s Republic of China.
			(3)Officials of the People’s Republic of China have stated that Tibet is open to foreign visitors.
			(4)The Chinese Government is promoting tourism in Tibetan areas, and has announced plans to make
			 tourism a pillar industry for the region.
			(5)The Chinese Government requires foreigners to obtain permission from the Tibet Foreign and Overseas
			 Affairs Office or from the Tibet Tourism Bureau to enter the Tibet
			 Autonomous Region, a restriction that is not imposed on travel to any
			 other provincial-level jurisdiction in the People’s Republic of China.
			(6)The Department of State reports that the Tibet Foreign and Overseas Affairs Office denied more than
			 10 requests for United States diplomatic access to the Tibet Autonomous
			 Region between May 2011 and December 2012, and that when such requests are
			 granted, diplomatic personnel are closely supervised and given few
			 opportunities to meet local residents not approved by authorities.
			(7)The Chinese Government restricted United States consular access after an October 28, 2013, bus
			 crash in the Tibet Autonomous Region, in which at least two Americans died
			 and more than a dozen others, all from Walnut, California, were injured.
			(8)The Chinese Government has failed to respond positively to the United States Government’s request
			 to open a consulate in Lhasa, Tibet Autonomous Region.
			(9)The Department of State reports that the Chinese government regularly denies requests by American
			 diplomats, foreign journalists, and observers to visit Tibetan areas, and
			 that those permitted to visit are subject to highly structured, government-organized tours that limit independent, objective reporting.
			(10)The Department of State reports that foreign diplomats who were permitted to travel in Tibetan
			 areas outside the Tibet Autonomous Region were repeatedly approached by local police and sometimes forced to leave without reasonable explanation.
			(11)The Department of State reports that permission is not always granted to foreign tourists, and that
			 when granted, Lhasa, Rikaze (Shigatse), and Shannan (Lhoka) are usually
			 the only places in the Tibet Autonomous Region open to foreigners.
			(12)Foreign visitors also face restrictions in their ability to travel freely in Tibetan areas outside
			 the Tibet Autonomous Region.
			(13)Foreign visitors to Tibetan areas are explicitly limited to tours that are tightly managed by
			 authorities.
			(14)Restrictions on journalists’ access to Tibetan areas conflict with government regulations, adopted
			 in 2008, lifting requirements that foreign journalists get permission of
			 local authorities to travel in the country and interview Chinese citizens.
			(15)The United States Government generally allows journalists and other citizens of the People’s
			 Republic of China to travel freely within the United States. The United
			 States Government requires Chinese diplomats to notify the Department of
			 State of their travel plans, and in certain situations, the United States
			 Government requires Chinese diplomats to obtain approval from the
			 Department of State before travel. However, where approval is required, it
			 is almost always granted expeditiously.
			(16)The United States regularly grants visas to Chinese officials, scholars, and others who travel to
			 the United States to discuss, promote and display the Chinese Government’s
			 perspective on the situation in Tibetan areas, even as the Chinese
			 Government restricts the ability of United States citizens to travel to
			 Tibetan areas to gain their own perspective.
			(17)Chinese diplomats based in the United States generally avail themselves of the freedom to travel to
			 United States cities and lobby city councils, mayors, and governors to
			 refrain from passing resolutions, issuing proclamations, or making
			 statements of concern on Tibet.
			(18)The Chinese Government characterizes statements made by United States officials about the situation
			 in Tibetan areas as inappropriate interference in the internal affairs of
			 China.
			3.DefinitionsIn this Act:
			(1)Tibetan areasThe term Tibetan areas includes—
				(A)the Tibet Autonomous Region (TAR); and
				(B)the prefectures and counties of the provinces of Sichuan, Qinghai, Yunnan, and Gansu of the
			 People’s Republic of China that the Chinese Government designates as Tibetan Autonomous areas.
				(2)Senior leadership positionsThe term senior leadership positions means—
				(A)at the provincial level, the Governor, the Vice Governor, the Party Secretary, the Party
			 Disciplinary Committee Secretary, the Party Politics and Law Committee
			 Secretary, the Organization Department Director, the Chairman of the
			 Standing Committee of the People’s Congress for the Autonomous Region or
			 Province, the Chairman of the Autonomous Region or Provincial Committee of
			 the People’s Political Consultative Conference, the head of the Tibetan
			 Autonomous Region Communist Party Committee United Front Work Department,
			 the head of the Tibetan Autonomous Region Communist Party Committee
			 Political and Legal Commission, the heads of the Tibetan Autonomous Region
			 Public Security and State Security Bureaus, the Commander of the People’s
			 Armed Police, the head of the Foreign and Overseas Affairs Office, the
			 Director of the Tibet Tourism Bureau in the Tibet Autonomous Region, and
			 the Party Secretary and Mayor of Lhasa and the relevant provincial
			 capitals;
				(B)at the prefectural and county levels, the Party Secretary, the Deputy Party Secretaries, the
			 prefecture and county heads and deputy heads, the Secretary General, and
			 the Deputy Secretary General;
				(C)at the national level, the Director of the Communist Party Central Committee United Front Work
			 Department, the Director of the State Ethnic Affairs Commission, the
			 Director of the State Administration for Religious Affairs, the Director
			 of the State Council Information Office, and the Director of the Foreign
			 Affairs Office of the State Council Information Office;
				(D)at the regional level, the Regional People’s Armed Police and Military Commanders with jurisdiction
			 in Tibetan areas; and
				(E)any other individual determined by the Secretary of State to be personally and substantially
			 involved in the formulation or execution of policies in Tibetan areas.
				(3)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Foreign Affairs of the House of Representatives; and
				(B)the Committee on Foreign Relations of the United States Senate.
				4.Report to Congress
			(a)In generalNot later than 90 days after the date of the enactment of this Act and every 12 months thereafter,
			 the Secretary of State shall submit to the appropriate congressional
			 committees a report that provides—
				(1)an assessment of the level of access Chinese authorities granted United States diplomats,
			 journalists, and tourists to Tibetan areas in the People’s Republic of
			 China, including a comparison with the level of access granted to other
			 areas of the People’s Republic of China, a comparison between the levels
			 of access granted to Tibetan and non-Tibetan areas in relevant provinces,
			 and a description of the required permits and other measures that impede
			 the freedom to travel in Tibetan areas;
				(2)a list of the persons in senior leadership positions in the Tibet Autonomous Region;
				(3)a list of the persons in senior leadership positions in the provinces of Sichuan, Qinghai, Yunnan,
			 and Gansu Provinces of the People’s Republic of China;
				(4)a list of the persons in senior leadership positions in Kardze (Ganzi) Tibetan Autonomous
			 Prefecture, Ngawa (Aba) Tibetan and Qiang Tibetan Autonomous Prefecture,
			 Muli (Mili) Autonomous County of Sichuan Province, Tsonub (Haixi) Mongol
			 and Tibetan, Tsojang (Haibei) Tibetan, Malho (Huangnan) Tibetan, Yulshul
			 (Yushu) Tibetan, and Golog (Guoluo) Tibetan Autonomous Prefectures of
			 Qinghai Province, Dechen (Diqing) Tibetan Autonomous Prefecture of Yunnan
			 Province, and the Kanlho (Gannan) Tibetan Autonomous Prefecture and Pari
			 (Tianzhu) Tibetan Autonomous County of Gansu Province;
				(5)a list of the persons in senior leadership positions at the national level as defined in section
			 3(2)(C); and
				(6)a list of the persons in senior leadership positions at the regional level as defined in section
			 3(2)(D).
				(b)Public availabilityThe report required under subsection (a) shall be made available on the website of the Department
			 of State.
			5.Inadmissibility of certain aliens
			(a)Ineligibility for visasAn alien is ineligible to receive a visa to enter the United States and ineligible to be admitted
			 to the United States if such alien is on the list required by—
				(1)subsection (a)(2) of section 4, and if the Secretary of State determines that the requirements for
			 specific official permission for foreigners to travel to the Tibet
			 Autonomous Region remain in effect, or that the current permission system
			 has been replaced by a requirement that has the same effect of requiring
			 foreign travelers to gain a level of permission to enter the Tibet
			 Autonomous Region that is not required for travel to other province-level
			 entities in the People’s Republic of China;
				(2)subsections (a)(3) and (a)(4) of section 4, and if the Secretary of State determines that
			 restrictions on travel by United States officials, journalists, and
			 citizens to areas designated as Tibetan autonomous in the provinces of Sichuan, Qinghai, Yunnan, and Gansu of the People’s Republic of China are
			 greater than any restrictions on travel by United States officials,
			 journalists, and citizens to areas in such provinces that are not so
			 designated; or
				(3)subsections (a)(5) and (a)(6) of section 4, and if the Secretary of State determines that the
			 requirement for a specific permission to enter Tibet pertaining to travel
			 by foreigners to the Tibet Autonomous Region remain in effect, or that the
			 requirement has been replaced by a regulation that has the same effect of
			 requiring foreign travelers to gain a level of permission to enter the
			 Tibet Autonomous Region that is not required for travel to other
			 province-level entities in the People’s Republic of China, and if the
			 Secretary of State determines that restrictions on travel by United States
			 officials and citizens to areas designated as Tibetan Autonomous in the provinces of Sichuan, Qinghai, Yunnan, and Gansu of the People’s Republic of China are
			 greater than any restrictions on travel by United States officials and
			 citizens to areas in such provinces that are not so designated.
				(b)Current visas revokedThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of any
			 alien who would be ineligible to receive such a visa or documentation
			 under subsection (a).
			(c)Waiver for national interests
				(1)In generalThe Secretary of State may waive the application of subsection (a) or (b) in the case of an alien
			 if the Secretary determines that such a waiver—
					(A)is necessary to permit the United States to comply with the Agreement between the United Nations
			 and the United States of America regarding the Headquarters of the United
			 Nations, signed June 26, 1947, and entered into force November 21, 1947,
			 or other applicable international obligations of the United States; or
					(B)is in the national security interests of the United States.
					(2)NotificationUpon granting a waiver under paragraph (1), the Secretary of State shall submit to the appropriate
			 congressional committees a document detailing the evidence and
			 justification for the necessity of such waiver, including, if such waiver
			 is granted pursuant to subparagraph (B) of such paragraph, how such waiver
			 relates to the national security interests of the United States.
				6.Visa policyIt is the sense of Congress that—
			(1)reciprocity forms the basis of diplomatic law and the practice of mutual exchanges between
			 countries;
			(2)a country should give equivalent consular access to the nationals of another country in a
			 reciprocal manner to the consular access granted by such other country to
			 its own citizens; and
			(3)the Secretary of State, when granting diplomats from the People’s Republic of China access to parts
			 of the United States, should take into account the extent to which the
			 Government of the People’s Republic of China grants United States
			 diplomats access to parts of the People’s Republic of China, including the
			 level of access afforded to such diplomats to Tibetan areas.
			
